DETAILED ACTION
Claims 1 - 20 of U.S. Application No. 16610061 filed on 10/31/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019, and 03/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “large number” in claim 9 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitations in question is interpreted as “plurality of”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 9, 11 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki Kajiura (JPH10322942; Hereinafter, “Hiroaki”) in view of Watanabe et al. (US 20150028727; Hereinafter, “Watanabe”).
Regarding claim 1: Hiroaki discloses an electrical machine (para [0001]), comprising: a stator (para [0021] and fig. 1) surrounded by a housing (300; fig. 3, and 6), wherein the stator includes a plurality of stator teeth (pole teeth 10) that extend in a radial direction (fig. 1) toward a rotor (90), a yoke (11) which connects the stator teeth (10 which comprise an inner tooth portion 12, and outer portion 13) to include a plurality of first clearances (outer slot 401) formed between the housing (300; see fig. 1, and 6) and the yoke (11) and a plurality of second clearances (inner slots 400) are formed between the yok

    PNG
    media_image1.png
    738
    1273
    media_image1.png
    Greyscale

Hiroaki does not disclose a coolant guide in thermally conductive contact with at least one axial lateral surface of the yoke.
Watanabe discloses providing a coil insulator/support (35a; fig. 14, and 15) having a coolant guide (the drum portion 38 and its ventilation channel 50) in thermally conductive contact (as seen in fig15, the element 35 is in direct physical and thermal contact with core block 32) with at least one axial lateral surface (lateral surface is interpreted as “axial surface) of the yoke (core block 32; fig. 15).

    PNG
    media_image2.png
    532
    614
    media_image2.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the stator of Hiroaki with the insulator member 35A on the yoke portion 11, on which the coils are wound, thus providing a coil support/insulator that is also a coolant guide in thermally conductive contact with at least one axial lateral surface of the yoke as disclosed by Watanabe, to increase the contact area between the coil and the cooling air, enabling the cooling performance of the winding coils to be increased, thus the performance of the electrical machine is increase (Watanabe, para [0086]), also that provides a coil support that protect the coil from the yoke corners, thus elongate the coil life and prevent short circuits and machine failures.
Regarding claim 2/1: Hiroaki in view of Watanabe disclose the limitations of claim 1, and Watanabe further discloses wherein two axial lateral (lateral surface is interpreted as “axial surface) surfaces (the top and the bottom surfaces of the core block 32 in fig. 15) of the yoke (32), and the coolant guide (38 and 50) are in thermally conductive contact (since in direct physical contact) with the respective lateral surfaces (the upper and lower surfaces of the core block 32) of the yoke (32).
Regarding claim 3/2/1: Hiroaki in view of Watanabe disclose the limitations of claim 1, and Watanabe further discloses wherein the coolant guide (38, and 50) is formed as a hollow body (fig. 14, and 15; by putting the windings on the insulator 35A, together makes a closed channel for the cooling air, i.e. the drum portion and the winding top form hollow cooling guide) with a flat boundary wall (the bottom of the insulator 35A) and a curved boundary wall (the sides of the drum portion are curved as forming a curved wall as seen in fig. 14), that bears against the axial lateral surfac
Regarding claim 4/1: Hiroaki in view of Watanabe disclose the limitations of claim 1, and Hiroaki further discloses that the yoke (11) is positioned between the housing (300) and the free ends of the stator teeth (see fig. 6, and the annotated fig. 1 in claim 1 discussion) in such a way that a cross-sectional area of the first clearances (401) and a cross-sectional area of the second clearances (400) are substantially the same size (since both slots 400, and 401 carry the same number of winding wires that in total are the same in both slots, thus the area of the slots are substantially the same size).
Regarding claim 6/1, and 7/6/1: Hiroaki in view of Watanabe disclose the limitations of claim 1, and Hiroaki further discloses that the stator is constructed from laminated electrical sheets (laminated core pieces; claim 1, line 2), a sintered, magnetically permeable material (abstract, line 3), or a solid conductive material, and the stator is manufactured as a whole or from parts (laminated core pieces; claim 1, line 2).
Regarding claim 8/1: Hiroaki in view of Watanabe disclose the limitations of claim 1, and Hiroaki further discloses that windings for coils (3) of the stator are provided in the first clearances (401) and the second clearances (400) between the stator teeth (10).
Regarding claim 9/8/1: Hiroaki in view of Watanabe disclose the limitations of claim 1, and Hiroaki as modified further discloses that the coils (3) comprise a large (interpreted as plurality of) number of windings (many windings are seen in fig. 1-2) which are guided between two stator teeth (10) across the yoke (11) and the coolant guide (35A).
Regarding claim 11: Hiroaki discloses an electrical machine (para [0001]), comprising: a stator (para [0021] and fig. 1) surrounded by a housing (300; fig. 3, and 6), wherein the stator includes a plurality of stator teeth (pole teeth 10) that extend in a radial direction (fig. 1) toward a rotor (90); a yoke (11) which connected to the stator teeth (10 which comprise an inner tooth portion 12, and outer portion 13) wherein the stator teeth include a plurality of first clearances (outer slot 401) formed between the housing (300; see fig. 1, and 6) and the yoke (11) and a plurality of second clearances 

    PNG
    media_image1.png
    738
    1273
    media_image1.png
    Greyscale

Hiroaki does not disclose a coolant guide in contact with at least one axial lateral surface of the yoke.
Watanabe discloses providing a coil insulator/support (35a; fig. 14, and 15) having a coolant guide (the drum portion 38 and its ventilation channel 50) in contact (as seen in fig15, the element 35 is in direct physical contact with core block 32) with at least one axial lateral surface (lateral surface is interpreted as “axial surface) of the yoke (core block 32; fig. 15).

    PNG
    media_image2.png
    532
    614
    media_image2.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the stator of Hiroaki with the insulator member 35A on the yoke portion 11, on which the coils are wound, thus providing a coil support/insulator that is also a coolant guide in contact with at least one axial lateral surface of the yoke as disclosed by Watanabe, to increase the contact area between the coil and the cooling air, enabling the cooling performance of the winding coils to be increased, thus the performance of the electrical machine is increase (Watanabe, para [0086]), also that provides a coil support that protect the coil from the yoke corners, thus elongate the coil life and prevent short circuits and machine failures.
Regarding claim 12/11: Hiroaki in view of Watanabe disclose the limitations of claim 11, and Watanabe further discloses that the coolant guide (35A including body 38 and channel 50) is in thermally conductive contact with the axial lateral (lateral surface is interpreted as “axial surface) surface (as seen in fig15, the element 35 is in direct physical and thermal contact with core block 32).
Regarding claim 13/11: Hiroaki in view of Watanabe disclose the limitations of claim 11, and Watanabe further discloses that coolant guide (35A) is fitted on two axial lateral surfaces (the top and bottom surfaces in fig. 15) of the yoke (32) and is in thermally conductive contact (since in direct contact) with these lateral surfaces (lateral surface is interpreted as “axial surface).
Regarding claim 14/11: Hiroaki in view of Watanabe disclose the limitations of claim 11, and Hiroaki further discloses that a plurality of windings (3) are wrapped around the yoke (11).
Regarding claim 15/11: Hiroaki in view of Watanabe disclose the limitations of claim 11, and Hiroaki further discloses that the yoke (11) is positioned between the housing (300) and free ends of the stator teeth (see the annotated fig. 1 in the claim 11 discussion).
Claims 5, 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki Kajiura in view of Watanabe and in further view of Stokes (US 5570503; Hereinafter, “Stokes”).
Regarding claim 5/1: Hiroaki in view of Watanabe disclose the limitations of claim 1 and Hiroaki discloses that the inner stator tooth (13) are in thermal conductive contact (by the thermal conductive material 700 in fig. 9) with an inner side of the or at least one cooling duct (gaps 101) of the housing (the gaps between the housing 300 and yoke 11 forms cooling channel with the air provided by fans 500).
Hiroaki in view of Watanabe does not disclose ends of the stator teeth of the stator, wherein the ends of the stator teeth of the stator, wherein the ends are situated opposite the free ends of the stator teeth, are in interlocking with an inner side of the housing.
Stokes discloses stator (10; fig. 2-3) having shell (12) and ends (24; radially outer ends) of the stator teeth (22) of the stator (10), wherein the ends (14) are situated opposite the free ends (radially inner ends) of the stator teeth (22), are in interlocking with an inner side of the housing.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the stator of Hiroaki in view of Watanabe with ends of the stator teeth of the stator, wherein the ends are situated opposite the free ends of the stator teeth, are in interlocking with an inner side of the housing as disclosed by Stokes to increase the mechanical strength of the stator and the electrical machine.
Regarding claim 16: Hiroaki discloses an electrical motor (para [0001] discloses electrical machine, thus motor or generator are both included in the disclosure of para [0001]), comprising: a housing (300); a stator (para [0021] and fig. 1) seated in the  housing (fig. 3, and 6), wherein the stator includes a plurality of stator teeth (pole teeth 10) which extend in a radial direction (fig. 1) toward a rotor (90); a yoke (11) that 

    PNG
    media_image1.png
    738
    1273
    media_image1.png
    Greyscale

Hiroaki does not disclose a coolant guide in contact with at least one axial lateral surface of the yoke.
Watanabe discloses providing a coil insulator/support (35a; fig. 14, and 15) having a coolant guide (the drum portion 38 and its ventilation channel 50) in contact (as seen in fig15, the element 35 is in direct physical contact with core block 32) with at least one axial lateral surface (lateral surface is interpreted as “axial surface) of the yoke (core block 32; fig. 15).

    PNG
    media_image2.png
    532
    614
    media_image2.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the stator of Hiroaki with the insulator member 35A on the yoke portion 11, on which the coils are wound, thus providing a coil support/insulator that is also a coolant guide in contact with at least one axial lateral surface of the yoke as disclosed by Watanabe, to increase the contact area between the coil and the cooling air, enabling the cooling performance of the winding coils to be increased, thus the performance of the electrical machine is increase (Watanabe, para [0086]), also that provides a coil support that protect the coil from the yoke corners, thus elongate the coil life and prevent short circuits and machine failures.
Hiroaki in view of Watanabe does not disclose that the stator is in interlocking contact with the inner side of the housing.
Stokes discloses that the stator (10) is in interlocking contact (by the virtue if the dovetailed nature of the teeth ends 24 with the shell 12) with the inner side of the housing (12).

Regarding claim 17/16: Hiroaki in view of Watanabe and Stokes disclose the limitations of claim 16 and Watanabe further discloses that the coolant guide (35A) is in thermally conductive contact (since it is in a direct physical contact with the core 32) with at least one axial lateral surface (lateral surface is interpreted as “axial surface) of the yoke (both lateral surfaces as seen in fig. 15).
Regarding claim 18/16: Hiroaki in view of Watanabe and Stokes disclose the limitations of claim 16 and Watanabe further discloses that the coolant (35A) guide includes a hollow body (the portion 38 along with the winding head and the channel50 forming a hollow guide) with a flat boundary wall the bottom of 38 in contact with 32) and a curved boundary wall (the sides of 38 are curved), wherein the flat boundary wall (the bottom of 38) bears against the axial lateral surface (lateral surface is interpreted as “axial surface) of the yoke (32; see fig. 15).
Regarding claim 19/16: Hiroaki in view of Watanabe and Stokes disclose the limitations of claim 16 and Hiroaki further discloses that the yoke (11) is positioned between the housing (300) and free ends of the stator teeth (see the annotated fig. 1 in the claim 16 discussion above).
Regarding claim 19/16: Hiroaki in view of Watanabe and Stokes disclose the limitations of claim 16 and Hiroaki further discloses that a plurality of windings (3) of the .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki Kajiura in view of Watanabe and in further view of Uwe Knappenberger (DE 102013207469; Hereinafter, “Uwe”).
Regarding claim 10/8/1: Hiroaki in view of Watanabe disclose the limitations of claim 1, but does not discloses that the coils are potted in the first clearances and the second clearances
Uwe discloses that the coils (15) are potted (29) in the first clearances and the second clearances (grooves 25, and 27; fig. 3).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the stator of Hiroaki in view of Watanabe with the coils are potted in the first clearances and the second clearances as disclosed by Uwe to allow for thermal connection of the stator winding 15 to the stator iron 9 and thus a better cooling of the stator winding 15 (Uwe para [0047]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832